MEMORANDUM OPINION
PER CURIAM.
Defendant, Jantz Clinkscale, entered pleas of guilty to five charged offenses in an agreement that permits him to appeal the district court’s order denying his motion to suppress evidence seized from his house pursuant to a search warrant.
Having had the benefit of oral argument and having carefully considered the record on appeal, the briefs of the parties, and the applicable law, we are not persuaded that the district court erred in denying defendant’s motion to suppress.
Because the reasoning which supports denial of defendant’s motion has been articulated by the district court, the issuance of a detañed written opinion by this court would be duplicative and serve no useful purpose. Accordingly, the order of the district court denying the motion to suppress, as well as defendant’s conviction and sentence, are affirmed upon the reasoning employed by that court in its Order denying defendant’s motion to suppress entered on February 24, 2000 and its Order entered on July 7, 2000 that clarified that earlier order.